Name: Decision No 10/74 of the EEC-Finland Joint Committee of 31 October 1974 supplementing and modifying Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-12-28

 Avis juridique important|21974D1228(02)Decision No 10/74 of the EEC-Finland Joint Committee of 31 October 1974 supplementing and modifying Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 352 , 28/12/1974 P. 0007DECISION No 10/74 OF THE JOINT COMMITTEE of 31 October 1974 supplementing and modifying Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed at Brussels on 5 October 1973; Having regard to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation (hereinafter referred to as 'Protocol 3'), and in particular Article 28 thereof; Whereas experience acquired since the entry into force of the agreement shows that the rules of origin laid down for certain products in Protocol 3 must be adapted to take account of the evolution of manufacturing techniques of those products and the international economic conditions concerning trade in those products; Whereas it is now convenient to supplement and modify certain of these rules, HAS DECIDED AS FOLLOWS: Article 1 1. The rules set out in Annex I to this Decision are inserted in List A annexed to Protocol 3 in the positions determined by the numerical order of the tariff headings. 2. The rules set out in Annex II to this Decision are substituted for the rules in List A annexed to Protocol 3 concerning heading Nos 50.04, 50.05, 50.06, 50.07 and 54.03. 3. The text contained in List A annexed to Protocol 3, fourth column in respect of heading Nos 78.02, 78.03, 78.04, 78.05 and 78.06 shall be read in conjunction with footnote ( ¹), as follows: '( ¹) These particular provisions do not apply when the products are obtained from products which have acquired the character of originating products by meeting the conditions set out in List B.' Article 2 1. The rules set out in Annex III to this Decision are inserted in List B annexed to Protocol 3 in the position determined by the numerical order of the tariff headings. 2. The rules in Annex IV to this Decision are substituted for the rules in List B annexed to Protocol 3 concerning Chapters 38 and 39 and heading No ex 70.13. 3. The rule at the top of the third column of List B annexed to Protocol 3 shall read as follows: 'Incorporation of non-originating materials and parts in boilers, machinery, mechanical appliances etc., of Chapters 84 to 92, in boilers and radiators of heading No 73.37 and in the products contained in heading Nos 97.07 and 98.03 does not make such products lose their status of originating products, provided that the value of these products does not exceed 5% of the value of the finished product.' Done at Brussels, 31 October 1974. For the Joint CommitteeThe PresidentR. de KERGORLAY ANNEX I >TABLE> ANNEX II >TABLE> ANNEX III >TABLE> ANNEX IV >TABLE>